Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 3, 10, 11, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Byun et al., US Patent Application (20180158409), hereinafter “Byun”

Regarding claim 1 Byun teaches a pixel circuit, comprising a drive circuit, the pixel circuit 610' includes a first transistor T1' [Byun para 0192], a data writing circuit a second transistor T2' [Byun para 0192], a compensating circuit, a third transistor T3 [Byun para 0192], a reset circuit a fourth transistor T4 [Byun para 0192] and a first light emitting control circuit a fifth transistor T5 [Byun para 0192]; 
wherein the drive circuit the first transistor (driving transistor) T1'  [Byun para 0196] comprises a control terminal, a first terminal and a second terminal, and the drive circuit is configured to control a drive current for driving a light emitting element to emit light At this time, the first transistor T1' controls the amount of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting diode OLED, corresponding to a voltage of the tenth node N10. [Byun para 0209 and See Fig. 16]; 
	the data writing circuit a second transistor T2' [Byun para 0192] is coupled to the first terminal of the drive circuit, and the data writing circuit is configured to write a data signal to the first terminal of the drive circuit in response to a scan signal The second transistor T2' is turned on when the scan signal is supplied to the ith scan line Si to allow the data line Di and the first electrode of the first transistor T1' to be electrically coupled to each other. [Byun para 0199 and See Fig. 16]; 
 a third transistor T3 [Byun para 0192], is coupled to the control terminal and the second terminal of the drive circuit and a first voltage terminal, and the compensating circuit is configured to compensate the drive circuit in response to the scan signal and the written data signal The third transistor T3 is turned on when the scan signal is supplied to the ith scan line Si to allow the second electrode of the first transistor T1' and the tenth node N10 to be electrically coupled to each other. [Byun para 0197 and See Fig. 16]; 
the reset circuit a fourth transistor T4 … a seventh transistor T7 [Byun para 0192] is coupled to the control terminal of the drive circuit and the light emitting element, and the reset circuit is configured to apply a reset voltage to the control terminal of the drive circuit and the first terminal of the light emitting element in response to a reset signal The seventh transistor T7 is coupled between an initialization power source Vint and the anode electrode of the organic light emitting diode OLED [Byun para 0193]. The fourth transistor T4 is turned on when a scan signal is supplied to the (i-1)th scan line Si-1 to supply the voltage of the initialization power source Vint to the tenth node N10 [Byun para 0198 and See Fig. 16]; and 
the first light emitting control circuit a fifth transistor T5 [Byun para 0192] is coupled to the first terminal of the drive circuit, and the first light emitting control circuit is configured to apply a first voltage of the first voltage terminal to the first terminal of the drive circuit in response to a first light emitting control signal The fifth transistor T5 is coupled between the first power source ELVDD and the first transistor T1'. In addition, a gate electrode of the fifth transistor T5 is coupled to the emission control line Ei [Byun para 0195 and See Fig. 16];


    PNG
    media_image1.png
    620
    508
    media_image1.png
    Greyscale


Regarding claim 2 Byun teaches everything above (see claim 1). In addition Byun teaches further comprising a second light emitting control circuit, a sixth transistor T6 [Byun para 0192] wherein a first terminal and a second terminal of the second light emitting control circuit are coupled to a first terminal of the light emitting element and the second terminal of the drive circuit The sixth transistor T6 is coupled between the first transistor T1' and the organic light emitting diode OLED. In addition, a gate electrode of the sixth transistor T6 is coupled to an emission control line Ei. [Byun para 0195 and See Fig. 16];

Regarding claim 4 Byun teaches everything above (see claims 1-3). In addition Byun teaches wherein the drive circuit comprises a first transistor; a gate of the first transistor is used as the control terminal of the drive circuit, a first electrode of the first transistor is used as the first terminal of the drive circuit, and a second electrode of the first transistor is used as the second terminal of the drive circuit. a first transistor T1' [Byun para 0192 and see Figure 16]

Regarding claim 5 Byun teaches everything above (see claims 1-3). In addition Byun teaches wherein the data writing circuit comprises a second transistor; a gate of the second transistor is used as a control terminal of the data writing circuit and is configured to be coupled to a scan line to receive the scan signal, a first electrode of the second transistor is used as a first terminal of the data writing circuit and is configured to be coupled to a data line to receive the data signal, and a second electrode of the second transistor is used as a second terminal of the data writing circuit and is coupled to the first terminal of the drive circuit. a second transistor T2' [Byun para 0192 and see Figure 16]
Regarding claim 6 Byun teaches everything above (see claims 1-3). In addition Byun teaches wherein the compensating circuit comprises a third transistor and a capacitor; a gate of the third transistor is coupled to a scan line to receive the scan signal, a first electrode of the third transistor is coupled to the control terminal of the drive circuit, a second electrode of the third transistor is coupled to the second terminal of the drive circuit; and a first electrode of the capacitor is coupled to the control terminal of the drive circuit, a second electrode of the capacitor is coupled to the first voltage terminal to receive a first voltage. a third transistor T3 … and a storage capacitor Cst [Byun para 0192 and see Figure 16]

Regarding claim 7 Byun teaches everything above (see claims 1-3). In addition Byun teaches wherein the reset circuit comprises a fourth transistor (T4) and a fifth transistor (T7); a gate of the fourth transistor is coupled to a reset control line to receive the reset signal, a first electrode of the fourth transistor is coupled to the control terminal of the drive circuit, and a second electrode of the fourth transistor is coupled to a reset voltage terminal to receive the reset voltage; and a gate of the fifth transistor is coupled to the reset control line to receive the reset signal, a first electrode of the fifth transistor is coupled to the first terminal of the light emitting element, and a second electrode of the fifth transistor is coupled to the reset voltage terminal to receive the reset voltage. a fourth transistor T4, … a seventh transistor T7 [Byun para 0192 and see Figure 16]

Regarding claim 8 Byun teaches everything above (see claims 1-3). In addition Byun teaches wherein the first light emitting control circuit comprises a sixth transistor; a gate of the sixth transistor is used as a  a fifth transistor T5 [Byun para 0192 and see Figure 16]

Regarding claim 9 Byun teaches everything above (see claims 2 or 3). In addition Byun teaches wherein the second light emitting control circuit comprises a seventh transistor; a gate of the seventh transistor is used as a control terminal of the second light emitting control circuit, and is coupled to a second light emitting control line to receive the second light emitting control signal, a first electrode of the seventh transistor is used as the second terminal of the second light emitting control circuit and is coupled to the second terminal of the drive circuit, and a second electrode of the seventh transistor is used as the first terminal of the second light emitting control circuit and is coupled to the first terminal of the light emitting element. sixth transistor T6 [Byun para 0192 and see Figure 16]

Regarding claim 12 Byun teaches everything above (see claims 1). In addition Byun teaches a display panel, comprising a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units The pixel unit 600 is divided into a first pixel region 602, a second pixel region 604, and a third pixel region 606. The first pixel region 602, the second pixel region 604, and the third pixel region 606 include pixels PXL1, PXL2, and PXL3, respectively, and accordingly, an image (e.g., a predetermined image) can be displayed. [Byun para 0070 and see Fig. 2] and a light emitting element. the organic light emitting diode OLED [Byun para 0193 and see Figure 16]

    PNG
    media_image2.png
    620
    532
    media_image2.png
    Greyscale


Regarding claim 14 Byun teaches everything above (see claims 12). In addition Byun teaches wherein a first terminal of the light emitting element is configured to receive the drive current from the second terminal of the drive circuit (T1'), and a second terminal of the light emitting element is configured to be coupled to a second voltage terminal. the organic light emitting diode OLED [Byun para 0193 and see Figure 16]


Regarding claim 15 Byun teaches everything above (see claim 1). In addition Byun teaches comprising: an initialization stage (T4 & T7), a data writing (T2') and compensating stage (T3) and a light emitting stage (T5); 
The seventh transistor T7 is coupled between an initialization power source Vint and the anode electrode of the organic light emitting diode OLED [Byun para 0193]. The fourth transistor T4 is turned on when a scan signal is supplied to the (i-1)th scan line Si-1 to supply the voltage of the initialization power source Vint to the tenth node N10 [Byun para 0198 and See Fig. 16];
at the data writing and compensating stage, inputting the scan signal and the data signal to turn on the data writing circuit, the drive circuit (T1') and the compensating circuit so that the data writing circuit writes the data signal to the drive circuit, The second transistor T2' is turned on when the scan signal is supplied to the ith scan line Si to allow the data line Di and the first electrode of the first transistor T1' to be electrically coupled to each other. [Byun para 0199 and See Fig. 16] and the compensating circuit compensates the drive circuit The third transistor T3 is turned on when the scan signal is supplied to the ith scan line Si to allow the second electrode of the first transistor T1' and the tenth node N10 to be electrically coupled to each other. [Byun para 0197 and See Fig. 16]; and 
at the light emitting stage, inputting the first light emitting control signal to turn on the first light emitting control circuit and the drive circuit so that the first light emitting control circuit applies the drive current to the light emitting element to make the light emitting element emit light. The fifth transistor T5 is coupled between the first power source ELVDD and the first transistor T1'. In addition, a gate electrode of the fifth transistor T5 is coupled to the emission control line Ei [Byun para 0195 and See Fig. 16];

Regarding claim 16 Byun teaches everything above (see claim 2). In addition Byun teaches comprising: (T4 & T7), a data writing (T2') and compensating stage (T3); a pre-light emitting stage (T5) and a light emitting stage (T6); 
wherein at the initialization stage, inputting the reset signal and the second light emitting control signal to turn on the reset circuit and the second light emitting control circuit to apply the reset voltage to the control terminal and the second terminal of the drive circuit and the first terminal of the light emitting element The seventh transistor T7 is coupled between an initialization power source Vint and the anode electrode of the organic light emitting diode OLED [Byun para 0193]. The fourth transistor T4 is turned on when a scan signal is supplied to the (i-1)th scan line Si-1 to supply the voltage of the initialization power source Vint to the tenth node N10 [Byun para 0198 and See Fig. 16]; 
at the data writing and compensating stage, inputting the scan signal and the data signal to turn on the data writing circuit, the drive circuit and the compensating circuit so that the data writing circuit writes the data signal to the drive circuit, The second transistor T2' is turned on when the scan signal is supplied to the ith scan line Si to allow the data line Di and the first electrode of the first transistor T1' to be electrically coupled to each other. [Byun para 0199 and See Fig. 16] and the compensating circuit compensates the drive circuit The third transistor T3 is turned on when the scan signal is supplied to the ith scan line Si to allow the second electrode of the first transistor T1' and the tenth node N10 to be electrically coupled to each other. [Byun para 0197 and See Fig. 16];; 
at the pre-light emitting stage, inputting the first light emitting control signal to turn on the first light emitting control circuit and the drive circuit so that the first light emitting control circuit applies the first voltage to the first terminal of the drive circuit; and at the light emitting stage, The fifth transistor T5 is coupled between the first power source ELVDD and the first transistor T1'. In addition, a gate electrode of the fifth transistor T5 is coupled to the emission control line Ei [Byun para 0195 and See Fig. 16];
inputting the first light emitting control signal and the second light emitting control signal to turn on the first light emitting control circuit, the second light emitting control circuit and the drive circuit so that the second light emitting control circuit applies the drive current to the light emitting element to make the light emitting element emit light. The sixth transistor T6 is coupled between the first transistor T1' and the organic light emitting diode OLED. In addition, a gate electrode of the sixth transistor T6 is coupled to an emission control line Ei. [Byun para 0195 and See Fig. 16];

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694